DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The office action is a response to Applicant’s Amendment filed June 30, 2022. 
Claims 1, 11 and 16 have been amended.  
Claims 1-20 are now pending in the application.

Response to Arguments

Applicant’s arguments, see Remarks, filed June 30, 2022, with respect to CRC check on individual segments and stopping decoding for later segments, polar decoding on the CRC bits, polarization decoding on one or more pieces of information in the to- be-decoded information, to obtain intermediate decoding information comprising multiple information bit segments, for encoding/decoding the salient information as recited (see Remarks pages 9-10) have been fully considered and are persuasive.  The associated 35 USC 102(a)(2) and 35 USC 103 rejections of the pending claims 1-20 have been withdrawn. 



Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to a polar code decoding method, the prior art teaches obtaining a to-be-decoded information bit sequence and scrambled frozen bits, segmenting the to-be-encoded information bit sequence, to obtain multiple information bit segments, as may be seen in Shelby et al, U.S. Patent Application Publication No. 20180192403 (e.g., FIG. 7 and ¶ [0098] [0101] [0110] [0112]), which also teaches performing cyclic redundancy check (CRC) check on the bit sequence and preset frozen bits, scrambling the CRC value or bit sequence with a device-specific identifier, performing CRC check after decoding an demodulating on receiving end using the unique identifier, and concatenating each of the CRC bit segments at a tail of the information bit segment corresponding to the encoded bit sequence (e.g., ¶ [0101] [0112]).
The prior art fails to teach or fairly suggest, individually or in combination, or render obvious the limitations regarding CRC check on a segment and stopping decoding on later segments, and decoding the information bit sequence and unscrambling the CRC value separate from decoding of the information bits, i.e.:
performing, by the receiving apparatus, according to the scrambled frozen bits, polarization decoding on one or more pieces of information in the to-be-decoded information, to obtain intermediate decoding information, wherein the intermediate decoding information comprises I information bit segments and further comprises I cyclic redundancy check (CRC) bit segments respectively corresponding to the I information bit segments, and 
wherein each CRC bit segment of the I CRC bit segments is concatenated at a tail of an associated information bit segment, of the I information bit segments, corresponding to the CRC bit segment, wherein each CRC bit segment of the I CRC bit segments is related to only the associated information bit segment, and is unrelated to any other information bit segment of the I information bit segments, and 
performing, by the receiving apparatus, a CRC check on an information bit segment of the intermediate decoding information using the associated CRC bit segment concatenated to the tail of the information bit segment after the information bit segment is decoded by the polarization decoding and before at least one other information bit segment of the to-be- decoded information is decoded, and 
stopping performing polarization decoding on the to-be-decoded information before decoding the at least one other information bit segments in response to the CRC check failing.
Claims 2-10, dependent from claim 1, are also allowed.
Regarding independent Claim 11, directed to a polar code encoding method, and Claim 16, directed to a sending apparatus to perform operations that are functionally similar to the method of claim 11, the prior art teaches  obtaining a to-be-encoded information bit sequence, segmenting the to-be-encoded information bit sequence, to obtain multiple information bit segments, as may be seen in Shelby et al, U.S. Patent Application Publication No.  (e.g., FIG. 7 and ¶ [0098] [0101] [0110] [0112]), which also teaches performing CRC check on the bit sequence and preset frozen bits, scrambling the CRC value or bit sequence with a device-specific identifier, performing CRC check after decoding an demodulating on receiving end using the unique identifier, and concatenating each of the CRC bit segments at a tail of the information bit segment corresponding to the encoded bit sequence (e.g., ¶ [0101]  [0112]).
The prior art fails to teach or fairly suggest, individually or in combination, or render obvious the limitations of more than one CRC value being decoded, and each value is related to a single, different information bit element, nor polar decoding on the CRC bits, i.e.:
wherein each CRC bit segment of the J CRC bit segments is related to only the associated information bit segment, and is unrelated to any other information bit segment of the J information bit segments, and performing, by the sending apparatus, polarization encoding on J CRC-checked information bit segments and preset frozen bits, to obtain a polarization-encoded information bit sequence, and 
wherein the J CRC-checked information bit segments comprise the J information bit segments and the J CRC bit segments, and each of the CRC bit segments is concatenated at a tail of the information bit segment corresponding to the CRC bit segment, and 
outputting, by the sending apparatus, the polarization-encoded information bit sequence.
Claims 12-15, dependent from claim 11, and Claims 17-20, dependent from claim 16, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471                                                                                                                                                                                             

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471